                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Sharon Arnet Jordan,             )
                                 )
                     Plaintiff,  )
                                 )                  Civil Action No. 0:17-2354-BHH
v.                               )
                                 )
Nancy A. Berryhill, Acting       )                                 ORDER
Commissioner of Social Security, )
                                 )
                     Defendant.  )
________________________________)

       This is an action brought pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the Acting Commissioner of Social Security’s (“Commissioner”) final decision, which denied

Plaintiff Sharon Arnet Jordan’s (“Plaintiff”) claim for supplemental security income (“SSI”).

The record includes the report and recommendation (“Report”) of United States Magistrate

Judge Paige J. Gossett, which was made in accordance with 28 U.S.C. § 636 (b)(1)(B) and

Local Civil Rule 73.02(B)(2)(a) (D.S.C.).

       In her Report, the Magistrate Judge recommends that the Court affirm the

Commissioner’s final decision denying benefits. Plaintiff filed objections to the Report, and

the Commissioner filed a reply to those objections. See 28 U.S.C. § 636(b)(1) (providing

that a party may object, in writing, to a Magistrate Judge’s Report within 14 days after being

served a copy). For the reasons stated below, the Court adopts the Magistrate Judge’s

Report and affirms the Commissioner’s final decision denying benefits.

                                       BACKGROUND

       Plaintiff filed for SSI in April of 2013, alleging disability beginning on March 18, 2013.

Her application was denied initially and upon reconsideration, and she requested a hearing
before an administrative law judge (“ALJ”). A hearing was held on June 15, 2016, at which

Plaintiff, who was represented by counsel, appeared and testified. The ALJ also heard

testimony from a vocational expert (“VE”). The ALJ issued a decision on July 8, 2016,

denying Plaintiff’s claim. Plaintiff requested review of the decision, and on June 30, 2017,

the Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the

Commissioner’s final decision for purposes of judicial review. Plaintiff filed this action

seeking judicial review of the Commissioner’s final decision on September 1, 2017.

       Plaintiff was born in 1970 and was 42 years old on the date her application was

filed. She has a high school education and past relevant work experience as an inspector

and a cashier. She alleges disability due to a heart attack, high blood pressure, diabetes,

anxiety, high cholesterol, and bronchitis.

                                 STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to this Court.                     The

recommendation has no presumptive weight, and the responsibility for making a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270-71

(1976). The Court conducts a de novo review to those portions of the Report to which a

specific objection is made, and this Court may accept, reject, or modify, in whole or in part,

the recommendations contained in the Report. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. §

636(b)(1). Any written objection must specifically identify the portion of the Report to which

the objection is made and the basis for the objection. Id. If a party fails to file any specific

objections, this Court “need not conduct a de novo review, but instead must only satisfy



                                               2
itself that there is no clear error on the face of the record in order to accept the

recommendation.” See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (internal quotation omitted).

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 205(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebreeze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The



                                                3
Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to result in death or which has lasted or can expected to last for a continuous

period of not less than 12 months . . . .” 42 U.S.C. § 423(d)(1)(A). This determination

involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to
       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the
       impairments listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d);
       20 C.F.R. Part 404, subpart P, App. I. If so, the claimant is disabled. If not,
       the next inquiry considers if the impairment prevents the claimant from
       returning to past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a)
       If the answer is in the affirmative, the final consideration looks to whether the
       impairment precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. However, if the

claimant successfully reaches step five, then the burden shifts to the Commissioner to

provide evidence of a significant number of jobs in the national economy that the claimant

could perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since her application was filed on April 10, 2013. Next, the ALJ determined that


                                              4
Plaintiff has the following severe impairments: coronary artery disease after stenting,

chronic congestive heart failure, hypertension, obesity, and diabetes mellitus. However,

the ALJ found that Plaintiff did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1. With regard to residual functional capacity (“RFC”), the ALJ

found that Plaintiff could perform the full range of sedentary work as defined in 20 C.F.R.

§ 416.967(a). The ALJ found that Plaintiff has no past relevant work, but that considering

her age, education, work experience, and RFC, there are jobs that exist in significant

numbers in the national economy that she could perform. Therefore, the ALJ found that

Plaintiff was not disabled from the date her application was filed.

II.    The Court’s Review1

       In this action seeking judicial review, Plaintiff asserts the following allegations of

error: (1) the ALJ did not explain her findings regarding the Plaintiff’s RFC, as required by

Social Security Ruling 96-8p; and (2) the ALJ failed to evaluate Plaintiff’s subjective

statements pursuant to the federal regulations and Social Security Ruling 16-3p.

       In her Report, the Magistrate Judge outlined the evidence and examined Plaintiff’s

claims but ultimately found no merit to those claims. Instead, the Magistrate Judge

determined that the ALJ’s decision was well-reasoned and based upon substantial

evidence.


       1
         As the Magistrate Judge noted, numerous Social Security regulations and Social Security
Rulings have changed effective March 27, 2017. However, these changes specifically state that
they apply to claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1513, 404.1527.
Because the instant claim was filed before March 27, 2017, all references are to the prior versions
of the regulations in effect when Plaintiff filed his application for benefits, unless otherwise
specified.

                                                5
       Plaintiff filed objections to the Magistrate Judge’s Report, essentially reasserting the

arguments raised in her brief. To the extent Plaintiff makes specific objections to the

Report, the Court considers them below.

I.     Plaintiff’s RFC

       As previously mentioned, Plaintiff alleges that the ALJ did not explain her findings

with respect to Plaintiff’s RFC in accordance with Social Security Ruling 96-8p.

Specifically, Plaintiff asserts that the ALJ failed to explain how she accounted for the

significant weight afforded to the opinion evidence in determining Plaintiff’s RFC and that

the ALJ failed to account for Plaintiff’s lower extremity pain.

       As the Magistrate Judge properly explained, an individual’s RFC is an assessment

of her “ability to do sustained work-related physical and mental activities in a work setting

on a regular and continuing basis.” S.S.R. 96-8p at *1. An ALJ assesses a claimant’s RFC

“based on all the relevant medical and other evidence.” 20 C.F.R. § 404.1520(a)(4).

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g.,
       laboratory findings) and nonmedical evidence (e.g., daily activities,
       observations). In assessing RFC, the adjudicator must discuss the
       individual's ability to perform sustained work activities in an ordinary work
       setting on a regular and continuing basis (i.e., 8 hours a day, for 5 days a
       week, or an equivalent work schedule), and describe the maximum amount
       of each work-related activity the individual can perform based on the
       evidence available in the case record. The adjudicator must also explain
       how any material inconsistencies or ambiguities in the evidence in the case
       record were considered and resolved.

S.S.R. 96-8p. Thus, an ALJ can give weight to some medical evidence, while disregarding

other medical evidence, when determining a claimant's RFC. See Bacnik v. Colvin, No.

1:12-cv-801, 2014 WL 3547387, at *4 n. 7 (M.D.N.C. July 17, 2014). However, “‘a

necessary predicate to engaging in a substantial evidence review is a record of the basis

                                              6
for the ALJ's ruling,’ including ‘a discussion of which evidence the ALJ found credible and

why, and specific application of the pertinent legal requirements to the record evidence.’”

Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Radford v. Colvin, 734 F.3d

288, 295 (4th Cir. 2013)). In other words, the ALJ must “‘build an accurate and logical

bridge from the evidence to his conclusion.’” Id. (quoting Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000)).

        Here, Plaintiff objects to the Magistrate Judge’s determination that the ALJ was not

required to include every limitation found by a physician when giving that physician’s

opinion significant weight. Specifically, Plaintiff states, “While it is true that the ALJ does

not have to include the restrictions in the RFC, the ALJ’s failure to explain why she did not

include them requires remand.” (ECF No. 23 at 1.) After review, the Court disagrees with

Plaintiff.

        As the Magistrate Judge explained, the additional limitations at issue concern “the

agency reviewers’ opinions that Jordan could occasionally climb ramps and stairs, balance,

stoop, kneel, crouch, and crawl; could never climb ladders, ropes, and scaffolds; and

should avoid concentrated exposure to extreme cold, heat, fumes, odors, dusts, gases,

poor ventilation and hazards.” (ECF No. 22 at 7.) As an initial matter, the Magistrate

Judge is correct that the law does not require the ALJ to incorporate in Plaintiff’s RFC

every limitation found by a physician whose opinion the ALJ gave significant weight. See,

e.g., Labanowski v. Colvin, No. 0:15-2250-RMG-PJG, 2016 WL 4523164, at *4 (D.S.C.

July 19, 2016), adopted by 2016 WL 4522663 (D.S.C. Aug. 16, 2016) (“[E]ven when an

ALJ gives considerable weight to an opinion, he is not required to adopt an opinion

wholesale and include every degree of limitation in the RFC.”). Moreover, the Court

                                              7
disagrees with Plaintiff that the ALJ’s failure to explain why she did not include the

additional postural and environmental limitations requires remand.

       First, with respect to the postural limitations, the ALJ limited Plaintiff’s RFC to the

full range of sedentary work as defined in 20 C.F.R. § 416.967(a), and Social Security

Ruling 96-9p explains that “[p]ostural limitations or restrictions related to such activities as

climbing ladders, ropes, or scaffolds, balancing, kneeling, crouching, or crawling would not

usually erode the occupational base for a full range of unskilled sedentary work

significantly because those activities are not usually required in sedentary work.” S.S.R.

96-9p, 1996 WL 374185, *7.           Thus, even if the ALJ had adopted these additional

limitations, they would not have altered the outcome of the ALJ’s decision.

       Next, the Court agrees with the Magistrate Judge that the ALJ properly considered

and explained why she did not include additional environmental limitations. Specifically,the

ALJ found Plaintiff’s allegations of asthma and COPD nonsevere, i.e., not causing more

than a minimal limitation in Plaintiff’s ability to perform work-related activities. In so finding,

the ALJ reviewed the medical findings regarding Plaintiff’s alleged breathing issues and

discounted Plaintiff’s allegations based on the numerous normal findings and diagnostic

tests as well as Plaintiff’s failure to follow repeated instructions to cease smoking and her

statement that she has shortness of breath occasionally and only as a side effect of

medication. Thus, the Court does not agree with Plaintiff that the ALJ arbitrarily substituted

her judgment for a medical opinion. Moreover, the Court finds that the ALJ’s decision, as

a whole, reflects why she rejected additional environmental limitations in determining

Plaintiff’s RFC.

       Plaintiff next objects to the Magistrate Judge’s finding that the ALJ properly

                                                8
considered Plaintiff’s lower extremity pain in determining her RFC. Plaintiff asserts that,

in finding that the ALJ observed findings of normal range of motion and strength and no

tenderness, the Magistrate Judge failed to acknowledge the fact that the ALJ only cited

one record in support of that statement.

       After consideration, the Court finds Plaintiff’s objection without merit. First, it is clear

that the ALJ considered Plaintiff’s lower extremity pain in finding Plaintiff’s RFC, as she

specifically mentioned Plaintiff’s neuropathy in both feet prior to limiting her to sedentary

work. It is also clear that the ALJ’s RFC assessment was not based solely on a diagnosis

of neuropathy, but also on the ALJ’s assessment of Plaintiff’s subjective complaints of leg

pain and numbness, as well as the ALJ’s finding that Plaintiff “had normal range of motion,

normal strength and no tenderness upon musculoskeletal examination on several

occasions.” (ECF No. 10-2 at 23 (emphasis added).) Although Plaintiff is correct that the

ALJ only cited to one record to support this statement, the Fourth Circuit has

acknowledged that “there is no rigid requirement that the ALJ specifically refer to every

piece of evidence in his decision.” Reid v. Comm’r of Social Sec., 769 F.3d 861, 865 (4th

Cir. 2014). And the Court finds that the ALJ’s reference to “several occasions” of normal

findings shows that her decision was not based solely on one record and is, in fact,

consistent with other evidence in the record despite the fact that the ALJ did not specifically

refer to those pieces of evidence. Ultimately, although Plaintiff disagrees with the ALJ’s

assessment, it is not this Court’s role to reweigh conflicting evidence, and the Court finds

that the Commissioner’s decision as a whole reflects how she considered and weighed the

evidence of record in determining Plaintiff’s RFC. Therefore, the Court agrees with the

Magistrate Judge that Plaintiff has failed to show that the Commissioner’s RFC

                                                9
determination is not supported by substantial evidence. Mastro, 270 F.3d at 176 (noting

that a reviewing court should not “undertake to re-weigh conflicting evidence, make

credibility determinations, or substitute [its] judgment for that of” the agency in assessing

whether substantial evidence supports a decision); Colvard v. Chater, 59 F.3d 165, *2 (4th

Cir. 1995) (“The determination of a claimant’s residual functioning capacity lies with the

ALJ, not a physician, and is based upon all relevant evidence.”) (citing 20 C.F.R. §§

404.1545(a), 404.1546, 416.945(a), 416.946).

II.    Plaintiff’s Subjective Complaints

       Plaintiff next alleges that the ALJ erred in evaluating her subjective complaints.

Specifically, Plaintiff contends the ALJ omitted significant evidence regarding her problems

with walking and pain in her lower extremities (also related to her prior argument discussed

above). Plaintiff also claims the ALJ erred in finding Plaintiff’s statements inconsistent

based on an alleged clerical error in the transcript.

       In accordance with Social Security Ruling 16-3p, an adjudicator must evaluate the

intensity and persistence of a claimant’s symptoms to determine whether those symptoms

limit the claimant’s ability to perform work-related activities. In evaluating a claimant’s

subjective symptoms, an adjudicator follows a two-step process. Craig v. Chater, 76 F.3d

585, 594 (4th Cir. 1996) (explaining the two-step process in determining whether a person

is disabled by pain or other symptoms). First, an adjudicator determines whether the

claimant has a medically determinable impairment that could reasonably be expected to

produce the alleged symptoms. Second, an adjudicator evaluates the intensity and

persistence of a claimant’s symptoms to determine the extent to which they limit the



                                             10
claimant’s ability to perform work-related activities. See id.; see also SSR 16-3p. Social

Security Ruling 16-3p indicates that an adjudicator “will not disregard an individual’s

statements about the intensity, persistence, and limiting effects of symptoms solely

because the objective medical evidence does not substantiate the degree of impairment-

related symptoms alleged by the individual.” S.S.R. 16-3p. Rather, a report of minimal

findings or inconsistencies in the objective evidence is one of many factors an adjudicator

considers in evaluating intensity, persistence, and pace. In addition, if an adjudicator

cannot make a favorable disability determination based solely on the objective medical

evidence, then the adjudicator considers other evidence, including statements from the

individual, medical sources, and other sources that may have information about the

symptoms. Id. In addition, as the Magistrate Judge noted:

       In evaluating an individual's symptoms, our adjudicators will not assess an
       individual's overall character or truthfulness in the manner typically used
       during an adversarial court litigation. The focus of the evaluation of an
       individual's symptoms should not be to determine whether he or she is a
       truthful person. Rather, our adjudicators will focus on whether the evidence
       establishes a medically determinable impairment that could reasonably be
       expected to produce the individual's symptoms and given the adjudicator's
       evaluation of the individual's symptoms, whether the intensity and
       persistence of the symptoms limit the individual's ability to perform
       work-related activities . . . .

S.S.R. 16-3p, *10. In evaluating a claimant’s subjective complaints, the following factors

are relevant: daily activities; the location, frequency, and intensity of pain or other

symptoms; precipitating and aggravating factors; type, dosage, effectiveness, and side

effects of any medication taken to alleviate pain or other symptoms; treatment, other than

medication, used to alleviate pain or other symptoms; other factors concerning functional

limitations and restrictions due to pain or other symptoms. 20 C.F.R. § 416.929(c)(3).


                                            11
       Here, the Magistrate Judge found that the ALJ adequately explained why she

discredited some of Plaintiff’s subjective complaints. In so doing, the Magistrate Judge

quoted extensively from the ALJ’s decision and ultimately determined that “the ALJ’s

decision reflects careful consideration of the medical evidence and the limitations

stemming from Jordan’s impairments.” (ECF No. 22 at 14.) The Magistrate Judge noted

that the ALJ’s decision reflects not only consideration of the objective medical evidence but

also consideration of Jordan’s subjective reports to her physicians and treatment steps

taken or not taken by Plaintiff. With regard to the ALJ’s reference to Plaintiff’s statement

that she had an amputation but that there was no evidence of that, the Magistrate Judge

noted that even if that statement was due to a clerical error in the transcript, the ALJ gave

other reasons supporting her evaluation of Plaintiff’s subjective complaints.

       Plaintiff objects to the Magistrate Judge’s Report, essentially repeating her initial

argument that the ALJ erred in evaluating her subjective complaints. Plaintiff takes issue

with the Magistrate Judge’s finding that the ALJ gave “other reasons” for finding Plaintiff’s

statements inconsistent with the evidence. Plaintiff contends that the “other reasons”

almost exclusively rely on evidence regarding Plaintiff’s asthma and breathing problems.

In addition, Plaintiff again takes issue with the ALJ’s citation to one piece of evidence with

regard to her lower extremity pain and numbness.

       After review, the Court finds Plaintiff’s objections without merit. First, the Court

agrees with the Magistrate Judge that even if the ALJ’s reference to Plaintiff’s alleged

statement regarding an amputation was based on a clerical error, the ALJ did not discount

Plaintiff’s subjective complaints based on that statement alone, and the “other reasons”

given by the ALJ for her evaluation are sufficient. As outlined by the Magistrate Judge, a

                                             12
review of the ALJ’s decision indicates that she considered the objective medical evidence

and noted inconsistencies between the evidence and Plaintiff’s subjective complaints, and

the Court does not agree with Plaintiff that the Magistrate Judge relied almost exclusively

on evidence regarding Plaintiff’s asthma and breathing problems in discounting her

subjective complaints. Although the ALJ did remark that Plaintiff continued using cigarettes

in contravention of her physicians’ recommendations and that Plaintiff stated that she had

problems breathing occasionally and only as a side effect of medication, the ALJ also

noted that her assertions as to her ability to stand, walk, and lift were more restrictive than

the evidence supports and explained that the claimant “had normal range of motion,

normal strength, and no tenderness upon musculoskeletal examination on several

occasions.”2 (ECF No. 10-2 at 23.) The ALJ also noted that Plaintiff attributed her inability

to lift to carpal tunnel syndrome, but that there was no medical diagnosis of that. The ALJ

thoroughly outlined Plaintiff’s activities of daily living and noted that they “have not been

significantly affected.” (Id. at 22.) As to her blurred vision, the ALJ noted that Plaintiff has

not sought treatment for vision problems.             In all, the Court wholly agrees with the

Magistrate Judge that Plaintiff’s reference to selective evidence that supports her

complaints does not render the ALJ’s decision unsupported by substantial evidence. This

Court’s role is not to re-weigh conflicting evidence or to substitute its judgment for that of

the Commissioner. Here, a review of the ALJ’s decision indicates that she properly

considered inconsistencies between the evidence and Plaintiff’s subjective complaints, and



       2
         Again, although the ALJ cites only one exhibit following this statement, it is clear that she
was referring to evidence from “several occasions,” and the evidence of record supports that
despite the ALJ’s failure to specifically identify every piece of evidence supporting that position.

                                                 13
the Court finds that Plaintiff has failed to show that the ALJ’s evaluation of Plaintiff’s

subjective complaints is unsupported by substantial evidence or controlled by an error of

law.

                                      CONCLUSION

       The Court finds that the Magistrate Judge properly summarized the facts and

applied the correct principles of law when she determined that Plaintiff failed to show that

the Commissioner’s decision was not supported by substantial evidence or that it was

reached through application of an incorrect legal standard. Accordingly, it is hereby

ORDERED that the Magistrate Judge’s Report (ECF No. 22) is adopted and specifically

incorporated herein; Plaintiff’s objections (ECF No. 23) are overruled; and the

Commissioner’s final decision denying benefits is affirmed.

       IT IS SO ORDERED.

                                                 /s/Bruce H. Hendricks
                                                 The Honorable Bruce H. Hendricks
                                                 United States District Judge

March 7, 2019
Charleston, South Carolina




                                            14
